                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:18-CV-640-DSC


 CENTRAL NATIONAL GOTTESMAN                     )
 INC.,                                          )
                                                )
                  Plaintiff,                    )
                                                )
 v.                                             )                   ORDER
                                                )
 NAKOS PAPER PRODUCTS INC. AND                  )
 CHRISTOS L. NAKOS,                             )
                                                )
                 Defendants.                    )



       THIS MATTER is before the Court following its August 11, 2021 “Order,” (document

#61). In granting default judgment against Defendant Nakos Paper Products Inc., the Court

ordered Defendant Nakos Paper Products Inc. to pay Plaintiff the reasonable attorneys’ fees and

costs incurred in obtaining that Order and directed that such amounts would be determined by the

Court after reviewing an affidavit submitted by Plaintiff’s counsel. Plaintiff’s “Affidavit of

Attorneys’ Fees,” (document #66) was filed on August 20, 2021. The Court has carefully reviewed

the Affidavit and concludes that reasonable attorneys’ fees and costs should be allowed in the

amount of $1,902.70.


       NOW IT IS HEREBY ORDERED that:


       1. Judgment is ENTERED in favor of Plaintiff Central National Gottesman Inc. and

against Defendant Nakos Paper Products Inc. in the amount of $1,902.70 representing the




         Case 3:18-cv-00640-DSC Document 67 Filed 08/31/21 Page 1 of 2
reasonable attorneys’ fees and costs incurred in obtaining default judgment against Defendant

Nakos Paper Products Inc. (document #61).


       SO ORDERED.


                                    Signed: August 31, 2021




         Case 3:18-cv-00640-DSC Document 67 Filed 08/31/21 Page 2 of 2
